                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:17-cr-00192-SEB-DML
                                                   )
KYLE L. WILLIAMS,                                  ) -01
                                                   )
                              Defendant.           )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Daemez Long’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of seven (7) months with no supervised release to follow. The

Defendant is to be taken into custody immediately. The Court recommends placement at FCI Milan

or a facility other than FCC Terre Haute.

       SO ORDERED.


                  10/29/2018
       Date: ______________________                _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation and Parole
United States Marshal Service
